Citation Nr: 0614156	
Decision Date: 05/15/06    Archive Date: 05/25/06	

DOCKET NO.  04-26 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) prior to 
May 27, 2004.

2.  Entitlement to an initial disability rating in excess of 
70 percent for PTSD from May 27, 2004.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
VARO in Columbia, South Carolina, that granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective May 24, 1999.  A review of the record 
discloses that by rating decision dated in January 2005, the 
disability rating for the veteran's PTSD was increased to 
70 percent, effective May 27, 2004, the date of a VA 
outpatient visit at which time the veteran referred to 
increased psychiatric symptomatology.  


FINDINGS OF FACT

1.  VA has developed adequate evidence necessary for an 
equitable disposition of the claim.

2.  Prior to May 27, 2004, the service-connected PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.

3.  Subsequent to May 27, 2004, the PTSD has been manifested 
by more significant impairment, with deficiencies in most 
areas, such as work, school, human relations, judgment, 
thinking or mood.  

4.  There has been no indication of the presence of total 
occupational and social impairment due to the veteran's PTSD 
during the entire appeal.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 
30 percent for PTSD prior to May 27, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3 4.7, 
4.130, Diagnostic Code 9411 (2005).

2.  The criteria for an initial disability evaluation in 
excess of 70 percent, but not more, for PTSD from May 27, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).

VA has a duty to notify the claimant of the information and 
evidence needed to substantiate and complete a claim.  This 
includes notification as to which information and evidence 
the VA will seek to provide and what evidence the claimant is 
expected to provide.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, VA must ask the claimant to provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in which it was held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
"service connection" claim.  These include:  (1) Veteran 
status; (2) existence of disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim. 

With regard to the above, the Board notes that the veteran 
was sent a VCAA notice letter in September 2002 regarding his 
service connection claim for PTSD.  He was informed what 
information and evidence was required to establish 
entitlement to service connection.  While the benefit that 
the veteran is seeking on appeal is an increased (initial) 
evaluation for PTSD, the Board finds that the June 2004 
Statement of the Case specifically outlined what was required 
to establish entitlement to an increased (initial) disability 
evaluation for PTSD.  The veteran was provided with the 
criteria for the various evaluations available for PTSD.  
There has not been complete compliance with recent case law, 
but the Board finds any error in VA's failure to notify and 
assist the veteran is harmless.  The Board notes that all the 
law essentially requires is that the duty to notify is 
satisfied and that the claimant is given the opportunity to 
submit information and evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been essentially satisfied.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The veteran has been accorded various examinations, including 
a special psychiatric examination in January 2005.  VA 
records have been obtained and associated with the claims 
folder.  The veteran has had ample opportunity to submit 
additional evidence on his own behalf.  




Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and the residual conditions in civil 
occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with an initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
may be assigned for separate periods of time, based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Under the general rating formula for mental disorders, a 
30 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The next higher rating of 50 percent is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- or long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is provided when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (regarding 
work or work-like setting); inability to establish and 
maintain effective relationships.  

The maximum schedular evaluation of 100 percent is provided 
when the PTSD is manifested by total occupational and social 
impairment, due to such symptoms as:  Gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.

Pertinent case law reveals that in determining whether a 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 
15 Vet. App. 1, 11 (2001). 

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning hypothetical continuum of mental health-illness."  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richards v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's Diagnostic and Stastical 
Manual of Mental Disorders, 4th edition, DSM-IV, page 32.  

A score of 51 to 60 is warranted for "moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  

Analysis

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (The Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  However, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 
14 Vet. App. 122, 129 (2000) (Noting that the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.).  

In reaching a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997), (UNCLEAR) denied, 523 U.S. 
1046 (1998), Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

The veteran is competent to give evidence about what he has 
experienced; for example, he is competent to report that he 
has certain symptoms.  See e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  In this case, nothing of record 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159.

After review of the evidence and the pertinent provisions of 
the Rating Schedule set forth above, the Board finds that the 
manifestations of the veteran's PTSD most nearly approximate 
the criteria for a 30 percent rating prior to May 27, 2004, 
but do not approximate the criteria warranting the assignment 
of a higher schedular rating during that time frame.  The 
manifestations do warrant the assignment of a 70 percent 
rating subsequent to May 27, 2004, but not more.

At the time of a June 12, 2003 visit, the veteran was 
described as alert, attentive, and cooperative.  He was also 
described as neatly dressed and groomed.  Affect was quiet.  
Speech was unremarkable.  Insight and judgment were described 
as good.  He was properly rated.  He was given an assessment 
of PTSD.  He was to continue taking 100 milligrams of 
Sertraline daily and 200 milligrams of Quetiapine.  He was 
given a GAF score of 50, but the findings at the time of this 
examination were not such as would warrant the assignment of 
a rating in excess of the 30 percent rating in effect for 
that time period.  

The pertinent evidence of record also includes the report of 
a PTSD examination by VA in October 2003.  At that time, his 
primary complaint was depression.  He denied ever having been 
hospitalized for psychiatric purposes.  He stated his first 
mental health treatment was in the 1970's.  Currently he was 
living with his wife and two daughters.  He stated he had 
three children and had been married only one time.  He was 
still working as a maintenance man.  He referred to problems 
at work getting along with others, because he stated he liked 
to be alone.  He also complained of difficulty concentrating 
and thinking.

He was currently seeing a psychiatrist and was taking two 
prescriptions, but he could not remember the names.  He was 
not attending group or individual therapy.  

On mental status examination, hygiene and grooming were 
described as fair to good.  Appearance was normal.  Speech 
was normal in content and rate and decreased in volume.  He 
was properly alert and oriented.  He thought he slept three 
hours at night and none during the day.  He described his 
mood as depressed.  He referred to a suicidal ideation 
several days earlier when he took out a gun, but did not do 
anything.  It was opined that the social adaptations were 
impaired to a moderate degree.  The examiner stated the same 
could be said of his occupational functioning which was 
impaired by the veteran's extreme depression.  Cognition was 
less than expected based on his educational level of 12 
years.  There appeared to be some mild comprehension problems 
during the evaluation.  These were described as consistent 
with concentration and attention impairment.  The examiner 
rated the level of disability to be mild and occasionally 
moderate in degree.  A GAF score of 55 was provided.

This degree of impairment is contemplated by the 30 percent 
rating that was assigned and is not indicative of impairment 
that would warrant the assignment of a higher disability 
rating.  As noted above, at the time of the examination, the 
veteran's hygiene and grooming were described as fair to 
good, speech was normal, he was properly oriented, and his 
motor activity was normal.  His social and occupational 
impairment were described as only moderately incapacitating 
by the examiner.  

Also, no significant impairment indicative of a higher rating 
was demonstrated at the time of a VA outpatient visit on 
November 24, 2003.  At that time, the veteran's mental status 
was described as alert, attentive, and cooperative.  He was 
neatly dressed and groomed.  Affect was quiet and mood was 
dysthymic.  Speech was unremarkable.  He displayed good 
spontaneity and elaboration.  Thought process was linear and 
goal-directed.  Clearly, then, at the time of this 
examination of this evaluation, no appreciable impairment was 
demonstrated.

However, the veteran was seen on May 27, 2004, for an 
unscheduled walk-in mediation triage visit.  He stated his 
condition was getting worse and he complained of problems on 
the job.  He indicated that some days he had to call in and 
some days he could not perform.  He reported problems with 
stress and said he was depressed.  The recommendation was 
made for hospitalization, but the veteran declined.  He said 
he wanted to try outpatient medication adjustment.  He also 
referred to panic attacks, expressed a dislike of being 
around people, referred to anxiety, stated he had no interest 
in doing things, reported he could not sleep, and stated he 
had nightmares and flashbacks.  

On mental status examination he was described as well dressed 
and groomed.  He was alert and fully oriented.  Affect was 
full.  Insight and judgment appeared unimpaired.  He was to 
retry Sertraline with Quetiapine as necessary.  

Additional medical evidence includes a report of a VA 
psychiatric examination accorded the veteran on January 11, 
2005.  The veteran stated that he was seeing a physician once 
every 3 to 4 months for medication, and was prescribed 
Sertraline and Quetiapine.  The claims file was available at 
the time of the examination and reviewed by the examiner.  
The veteran indicated he was still working for the same 
company where he had been for 13 years.  He reported problems 
getting along with other employees and his supervisor.  He 
stated he also had trouble focusing on his work and had 
gotten some bad ratings because of that.  He reported that he 
missed about 2 to 3 days a month because of his "nerves."  He 
had been married to the same woman for 31 years, but reported 
conflicts in the marriage.  He described a "fair" 
relationship with his children.  He denied having any close 
friends.  

Examination findings included logical and coherent thought 
process.  Mood was somewhat dysphoric.  Affect was 
constricted.  The veteran was alert and oriented.  Memory was 
moderately to severely impaired for immediate information.  
He also had problems with recent and remote events.  
Concentration was not good.  

The Axis I diagnosis was PTSD.  Dementia was to be ruled out.  
He was given a GAF score of 54.  The examiner stated the 
veteran demonstrated moderate to considerable symptoms 
associated with his PTSD.  In terms of social adaptability 
and interactions with others, the examiner stated this 
appeared to be "moderately impaired."  With regard to ability 
to maintain employment and perform his job duties in a 
reliable, flexible, and efficient manner, the examiner stated 
this appeared to be "considerably impaired."  Overall, the 
examiner stated the level of disability was in the moderate 
to considerable range.

Based on the foregoing, the description of the level of 
impairment by the VA medical professionals is reflective of 
symptoms warranting a 70 percent rating, but not more, from 
the time of the May 27, 2004, outpatient visit.  At that 
time, the veteran described increasing symptoms.  The veteran 
complained of more problems on the job.  He referred to panic 
attacks, difficulty being around people, anxiety, lack of 
interest in things, difficulty sleeping, and having 
nightmares and flashbacks.  He did not exhibit findings 
indicative of total social and industrial impairment, but he 
did describe a symptom picture so as to reasonably warrant 
the assignment of a 70 percent rating.  At the time of the 
January 2005 examination, he again stated that he believed 
his condition was worse.  At the time of the January 2005 
examination affect was constricted and there was impairment 
of memory and difficulty with concentration.  

Accordingly, the Board finds there is persuasive evidence of 
record showing that the veteran has demonstrated impairment 
in several key areas required for the assignment of a 
70 percent rating, but only subsequent to the outpatient 
visit on May 27, 2004.  Accordingly, the Board finds that the 
symptom picture attributable to the PTSD most nearly comports 
with the criteria for a 70 percent disability rating 



      (Continued on next page)










from May 27, 2004.  However, the assignment of a 30 percent 
rating remains the most appropriate one for the veteran's 
symptom picture prior to that time.  


ORDER

An initial disability rating in excess of 30 percent for the 
veteran's PTSD prior to May 27, 2004, is denied.  

An initial disability rating in excess of 70 percent since 
May 27, 2004, is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


